Citation Nr: 1416147	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-38 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969 with additional National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in February 2009.  A statement of the case was issued in September 2009, and a substantive appeal was received in September 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA PTSD examination in January 2009.  In his examination report, the examiner noted that the Veteran was undergoing treatment for PTSD and suggested that the Veteran undergo another examination in 24 months.  It does not appear that the Veteran has been provided another VA examination since then.  The Veteran also asserted his PTSD symptoms were more severe than the examination suggested in his September 2009 substantive appeal.  Given the examiner's recommendation and the length of time that has passed since the most recent VA PTSD examination was performed, a new examination is needed to determine the current severity of the Veteran's service-connected PTSD.  

In his substantive appeal, the Veteran indicated he continued to seek treatment at the VA outpatient clinic in Pensacola, Florida.  The most recent VA treatment records associated with the claims file are from December 2008.  The treatment records associated with the claims file show the Veteran regularly sought treatment for his PTSD until then.  As such, any VA treatment records documenting PTSD treatment subsequent to then should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action to ensure that all VA records documenting treatment for PTSD subsequent to December 2008 are associated with the file.  

2. If the Veteran has not been provided a VA PTSD examination since January 2009, he should be scheduled for a VA psychiatric examination, by a psychiatrist if possible, to ascertain the current nature and severity of his service-connected PTSD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under pertinent rating criteria.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination results should be clearly reported, and a Global Assessment of Functioning (GAF) score should be assigned.

3. After completion of the above and any additional development which the AOJ may deem necessary, the AOJ should then review the expanded record and readjudicate the issue of entitlement to an increased rating for PTSD, currently rated as 30 percent disabling.  The AOJ should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



